DETAILED ACTION
Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 7-15 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-16, 18-22 and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,750,492. Although the claims at issue are not identical, they are not patentably distinct from each other because of followings.

As to claim 1: Patent discloses a method of receiving resources at a user equipment (UE), comprising: receiving access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a plurality of channels within a system bandwidth; and communicating via the at least one interlace or the at least one partial interlace (see at least claims 7-8). 
As to claim 3: Patent discloses the method of claim 1, further comprising: reducing resource allocation (RA) overhead by: receiving a starting PRB, resource block group (RBG), or interlace; spanning a number of the RBs, RBGs, or interlaces across multiple channels including unoccupied channels and guard bands; and automatically skipping PRBs, RBGs, or interlaces in the guard band and in the unoccupied channels (see at least claim 1 limitation 2).
As to claim 4: Patent discloses the method of claim 1, further comprising: reducing resource allocation (RA) overhead by joint coding a RA indication and a medium occupation index comprising: receiving a starting PRB in a first allocated channel and an end PRB in a last allocated channel; and receiving medium occupancy indicating the first and the last allocated channel (see at least claim 6).
As to claim 5: Patent discloses the method of claim 1, further comprising: receiving information comprising a medium occupation and a resource block group (RBG) size from a gNB, wherein the RBG size is based on medium occupancy (see at least claim 1 limitation 1).
As to claim 6: Patent discloses the method of claim 5, wherein the medium occupation is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least claim 4).
As to claim 7: Patent discloses an apparatus for receiving resources at a user equipment (UE), the apparatus comprising: means for receiving access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a plurality of channels within a system bandwidth; and means for communicating via the at least one interlace or the at least one partial interlace (see at least claims 20-21).
As to claim 9: Patent discloses the apparatus of claim 7, further comprising means for receiving information comprising a medium occupation and a resource block group (RBG) size from a gNB, wherein the RBG size is based on a medium occupancy (see at least claim 15 limitation 1).
As to claim 10: Patent discloses the apparatus of claim 9, further comprising means for receiving an additional guard band around an occupied medium corresponding to the medium occupation (see at least claim 2).
As to claim 11: Patent discloses the apparatus of claim 10, wherein the guard band is assigned around the occupied medium to avoid adjacent channel leakage-power if the occupied medium is not fully occupied (see at least claims 9 and 22).
As to claim 12: Patent discloses the apparatus of claim 9, wherein the information comprising the medium occupation and the RBG size is included in a radio resource control (RRC) layer or is predefined (see at least claims 3, 17 and 26).
As to claim 13: Patent discloses the apparatus of claim 9, wherein the medium occupation is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least claim 18).
As to claim 14: Patent discloses the apparatus of claim 13, wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP (see at least claims 10 and 23).
As to claim 15: Patent discloses the apparatus of claim 9, wherein the medium occupation is received by the UE using information indicated by a bitmap and received by the UE on a UE specific channel, wherein at least one bit in the bitmap represents one or more RBGs, and wherein there is an implicit mapping between the RBG size and a configured bandwidth part (BWP) (see at least claims 5, 19 and 28).
As to claim 16: Patent discloses an apparatus configured to receive resources at a user equipment (UE), the apparatus comprising: a memory; and a processor coupled to the memory, the processor configured to: receive access to at least one interlace or at see at least claims 20-21).
As to claim 18: Patent discloses the apparatus of claim 16, wherein the processor is further configured to: reduce resource allocation (RA) overhead by: receive a starting PRB, resource block group (RBG), or interlace; span a number of the RBs, RBGs, or interlaces across multiple channels including unoccupied channels and guard bands; and automatically skip PRBs, RBGs, or interlaces in the guard band and in the unoccupied channels (see at least claim 15 limitation 2).
As to claim 19: Patent discloses the apparatus of claim 16, wherein the processor is further configured to: reduce resource allocation (RA) overhead by joint coding a RA indication and a medium occupation index comprising: receive a starting PRB in a first allocated channel and an end PRB in a last allocated channel; and receive medium occupancy indicating the first and the last allocated channel (see at least claim 29).
As to claim 20: Patent discloses the apparatus of claim 16, wherein the processor is further configured to receive information comprising a medium occupation and a resource block group (RBG) size from a gNB, and wherein the RBG size is based on medium occupancy (see at least claim 24 limitation 1).
As to claim 21: Patent discloses the apparatus of claim 20, wherein the medium occupation is received by the UE using information carried by a common signal on an see at least claim 18).
As to claim 22: Patent discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to perform operations to cause a processor of an apparatus to receive resources at a user equipment (UE), the operations comprising: receiving access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a plurality of channels within a system bandwidth; and initiating communication via the at least one interlace or the at least one partial interlace (see at least claim 8).
As to claim 24: Patent discloses the non-transitory processor-readable storage medium of claim 22, wherein the operations further comprise receiving information comprising a medium occupation and a resource block group (RBG) size from a gNB, wherein the RBG size is based on a medium occupancy (see at least claim 30 limitation 1).
As to claim 25: Patent discloses the non-transitory processor-readable storage medium of claim 24, wherein the operations further comprise receiving an additional guard band around an occupied medium corresponding to the medium occupation (see at least claim 16).
As to claim 26: Patent discloses the non-transitory processor-readable storage medium of claim 25, wherein the guard band is assigned around the occupied medium see at least claims 9 and 22).
As to claim 27: Patent discloses the non-transitory processor-readable storage medium of claim 24, wherein the information comprising the medium occupation and the RBG size is included in a radio resource control (RRC) layer or is predefined (see at least claims 3, 17 and 26). 
As to claim 28: Patent discloses the non-transitory processor-readable storage medium of claim 24, wherein the medium occupation is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least claim 27).
As to claim 29: Patent discloses the non-transitory processor-readable storage medium of claim 28, wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP (see at least claims 10 and 23).
As to claim 30: Patent discloses the non-transitory processor-readable storage medium of claim 24, wherein the medium occupation is received by the UE using information indicated by a bitmap and received by the UE on a UE specific channel, wherein at least one bit in the bitmap represents one or more RBGs, and wherein there is an implicit mapping between the RBG size and a configured bandwidth part (BWP) (see at least claims 5, 19 and 28
Claims 2, 8, 17 and 23 are rejected on the ground of nonstatutory double
Patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,750,492 (Patent hereinafter) in view of Kim et al. (US2021/0307068, Kim hereinafter).

As to claim 2: Patent discloses the method of claim 1. Patent does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
However Kim discloses wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels (see at least paragraph [0259] and Fig. 17, one sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Patent in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 8: Patent discloses the apparatus of claim 7. Patent does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
However Kim discloses wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels (see at least paragraph [0259] and Fig. 17, one sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Patent in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 17: Patent discloses the apparatus of claim 16. Patent does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
However Kim discloses wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels (see at least paragraph [0259] and Fig. 17, one sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Patent in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 23: Patent discloses the non-transitory processor-readable storage medium of claim 22. Patent does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
see at least paragraph [0259] and Fig. 17, one sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Patent in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-8, 16-17, 19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US2016/0100407, Gaal hereinafter) in view of Kim et al. (US2021/0307068, Kim hereinafter).

As to claim 1: Gaal discloses a method of receiving resources at a user equipment (UE), comprising: receiving access to at least one interlace or at least one partial see at least paragraphs [0102] FIG. 4 shows a plurality of interlaces (e.g., ten interlaces), with each interlace having resource blocks (e.g., ten resource blocks) spaced in frequency according to a uniform spreading pattern.); and 
communicating via the at least one interlace or the at least one partial interlace (see at least paragraph [0103] and Fig. 4, each of a number of transmitting apparatuses or wireless devices (e.g., one or more wireless devices) may use one or more of the interlaces 405, 410, or 415 of resource blocks to transmit a PUCCH).
Gaal does not explicitly disclose resource blocks are across a plurality of channels within a system bandwidth.
However Kim discloses resource blocks are across a plurality of channels within a system bandwidth (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)


As to claim 2: Gaal and Kim disclose the method of claim 1. Gaal does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
However Kim discloses wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 4: Gaal and Kim disclose the method of claim 1. Gaal does not explicitly disclose further comprising: reducing resource allocation (RA) overhead by joint coding a RA indication and a medium occupation index comprising: receiving a starting PRB in a first allocated channel and an end PRB in a last allocated channel and receiving medium occupancy indicating the first and the last allocated channel.
However Kim discloses reducing resource allocation (RA) overhead by joint coding a RA indication and a medium occupation index comprising: receiving a starting PRB in a first allocated channel and an end PRB in a last allocated channel and receiving medium occupancy indicating the first and the last allocated channel (see at least Fig. 17 and paragraphs [0258]-[0227], the RBs constituting each interlace may be equally distributed at intervals of 10 RBs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 7: Gaal discloses an apparatus for receiving resources at a user equipment (UE), the apparatus comprising: means for receiving access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a … channel within a system bandwidth (see at least paragraphs [0102] FIG. 4 shows a plurality of interlaces (e.g., ten interlaces), with each interlace having resource blocks (e.g., ten resource blocks) spaced in frequency according to a uniform spreading pattern.); and 
see at least paragraph [0103] and Fig. 4, each of a number of transmitting apparatuses or wireless devices (e.g., one or more wireless devices) may use one or more of the interlaces 405, 410, or 415 of resource blocks to transmit a PUCCH).
Gaal does not explicitly disclose resource blocks are across a plurality of channels within a system bandwidth.
However Kim discloses resource blocks are across a plurality of channels within a system bandwidth (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 8: Gaal and Kim disclose the apparatus of claim 7. Gaal does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
However Kim discloses wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 16: Gaal discloses an apparatus configured to receive resources at a user equipment (UE), the apparatus comprising: 
a memory (see at least paragraph [0014], memory); and 
a processor (see at least paragraph [0014], processor) coupled to the memory, the processor configured to: receive access to at least one interlace or at least one partial see at least paragraphs [0102] FIG. 4 shows a plurality of interlaces (e.g., ten interlaces), with each interlace having resource blocks (e.g., ten resource blocks) spaced in frequency according to a uniform spreading pattern.); and 
initiate communication via the at least one interlace or the at least one partial interlace (see at least paragraph [0103] and Fig. 4, each of a number of transmitting apparatuses or wireless devices (e.g., one or more wireless devices) may use one or more of the interlaces 405, 410, or 415 of resource blocks to transmit a PUCCH).
Gaal does not explicitly disclose resource blocks are across a plurality of channels within a system bandwidth.
However Kim discloses resource blocks are across a plurality of channels within a system bandwidth (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)

As to claim 17: Gaal and Kim disclose the apparatus of claim 16. Gaal does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
However Kim discloses wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 19: Gaal and Kim disclose the apparatus of claim 16. Gaal does not explicitly disclose wherein the processor is further configured to: reduce resource allocation (RA) overhead by joint coding a RA indication and a medium occupation index comprising: receive a starting PRB in a first allocated channel and an end PRB in a last allocated channel; and receive medium occupancy indicating the first and the last allocated channel.
However Kim discloses reduce resource allocation (RA) overhead by joint coding a RA indication and a medium occupation index comprising: receive a starting PRB in a first allocated channel and an end PRB in a last allocated channel; and receive medium occupancy indicating the first and the last allocated channel (see at least Fig. 17 and paragraphs [0258]-[0227], the RBs constituting each interlace may be equally distributed at intervals of 10 RBs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 22: Gaal discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to perform operations to cause a processor of an apparatus to receive resources at a user equipment (UE), the operations comprising: receiving access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a … channel within a system bandwidth (see at least paragraphs [0102] FIG. 4 shows a plurality of interlaces (e.g., ten interlaces), with each interlace having resource blocks (e.g., ten resource blocks) spaced in frequency according to a uniform spreading pattern.); and 
initiating communication via the at least one interlace or the at least one partial interlace (see at least paragraph [0103] and Fig. 4, each of a number of transmitting apparatuses or wireless devices (e.g., one or more wireless devices) may use one or more of the interlaces 405, 410, or 415 of resource blocks to transmit a PUCCH).
Gaal does not explicitly disclose resource blocks are across a plurality of channels within a system bandwidth.
However Kim discloses resource blocks are across a plurality of channels within a system bandwidth (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, 
As to claim 23: Gaal and Kim disclose the non-transitory processor-readable storage medium of claim 22. Gaal does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
However Kim discloses wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
Claims 5-6, 9, 12-15, 20-21, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US2016/0100407, Gaal hereinafter) in view of Kim .
As to claim 5: Gaal and Kim disclose the method of claim 1. Gaal and Kim do not explicitly disclose further comprising: receiving information comprising a medium occupation and a resource block group (RBG) size from a gNB, wherein the RBG size is based on medium occupancy.
However Wang discloses receiving information comprising a medium occupation and a resource block group (RBG) size from a gNB, wherein the RBG size is based on medium occupancy (see at least paragraph [0155] and Fig. 3 step S106a-S107a, terminal receives first configuration information including resource information (or medium occupation) and first indication information indicating the RBG size. Where the configuration information including resource information (or medium occupation) corresponds with the RBG size.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal and Kim in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 6: Gaal and Kim disclose the method of claim 5. Gaal and Kim do not explicitly disclose wherein the medium occupation is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy.
see at least Fig. 4.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal and Kim in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 9: Gaal and Kim disclose the apparatus of claim 7. Gaal and Kim do not explicitly disclose further comprising means for receiving information comprising a medium occupation and a resource block group (RBG) size from a gNB, wherein the RBG size is based on a medium occupancy.
However Wang discloses means for receiving information comprising a medium occupation and a resource block group (RBG) size from a gNB, wherein the RBG size is based on a medium occupancy (see at least paragraph [0155] and Fig. 3 step S106a-S107a, terminal receives first configuration information including resource information (or medium occupation) and first indication information indicating the RBG size. Where the configuration information including resource information (or medium occupation) corresponds with the RBG size.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as 
As to claim 12: Gaal, Kim and Wang disclose the apparatus of claim 9. Gaal and Kim does not explicitly disclose wherein the information comprising the medium occupation and the RBG size is included in a radio resource control (RRC) layer or is predefined.
However Wang discloses wherein the information comprising the medium occupation and the RBG size is included in a radio resource control (RRC) layer or is predefined (see at least paragraph [0019], configuration information is sent to UE by RRC signaling).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal and Kim in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 13: Gaal, Kim and Wang disclose the apparatus of claim 9. Gaal and Kim does not explicitly disclose wherein the medium occupation is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy.
However Wang discloses wherein the medium occupation is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least Fig. 4.).

As to claim 14: Gaal, Kim and Wang disclose the apparatus of claim 13. Gaal and Kim does not explicitly disclose wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP.
However Wang discloses wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP (see at least Fig. 5.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal and Kim in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 15: Gaal, Kim and Wang disclose the apparatus of claim 9. Gaal and Kim does not explicitly disclose wherein the medium occupation is received by the UE using information indicated by a bitmap and received by the UE on a UE specific channel, wherein at least one bit in the bitmap represents one or more RBGs, and wherein there is an implicit mapping between the RBG size and a configured bandwidth part (BWP).
see at least paragraphs [0094], [0143]-[0145], and Fig. 4, resources (or medium occupation) are allocate to UE as indicated in a bitmap and the first bit in the bitmap represents the first RBG, the second bit represents the second RBG, and so on. Mapping between RBG size and BWP (or BP subset) are shown on Fig. 4).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal and Kim in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 20: Gaal and Kim disclose apparatus of claim 16. Gaal and Kim do not explicitly disclose wherein the processor is further configured to receive information comprising a medium occupation and a resource block group (RBG) size from a gNB, and wherein the RBG size is based on medium occupancy.
However Wang discloses wherein the processor is further configured to receive information comprising a medium occupation and a resource block group (RBG) size from a gNB, and wherein the RBG size is based on medium occupancy (see at least Fig. 4.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as 
As to claim 21: Gaal and Kim disclose apparatus of claim 20. Gaal and Kim do not explicitly disclose wherein the medium occupation is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy.
However Wang discloses wherein the medium occupation is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least paragraph [0155] and Fig. 3 step S106a-S107a, terminal receives first configuration information including resource information (or medium occupation) and first indication information indicating the RBG size. Where the configuration information including resource information (or medium occupation) corresponds with the RBG size.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal and Kim in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 24: Gaal and Kim disclose non-transitory processor-readable storage medium of claim 22. Gaal and Kim do not explicitly disclose wherein the operations further comprise receiving information comprising a medium occupation and a resource 
However Wang discloses receiving information comprising a medium occupation and a resource block group (RBG) size from a gNB, wherein the RBG size is based on a medium occupancy (see at least paragraph [0155] and Fig. 3 step S106a-S107a, terminal receives first configuration information including resource information (or medium occupation) and first indication information indicating the RBG size. Where the configuration information including resource information (or medium occupation) corresponds with the RBG size.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal and Kim in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 27: Gaal and Kim disclose non-transitory processor-readable storage medium of claim 24. Gaal and Kim do not explicitly disclose wherein the information comprising the medium occupation and the RBG size is included in a radio resource control (RRC) layer or is predefined.
However Wang discloses wherein the information comprising the medium occupation and the RBG size is included in a radio resource control (RRC) layer or is predefined (see at least paragraph [0019], configuration information is sent to UE by RRC signaling).

As to claim 28: Gaal and Kim disclose non-transitory processor-readable storage medium of claim 24. Gaal and Kim do not explicitly disclose wherein the medium occupation is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy.
However Wang discloses wherein the medium occupation is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least paragraph [0155] and Fig. 3 step S106a-S107a, terminal receives first configuration information including resource information (or medium occupation) and first indication information indicating the RBG size. Where the configuration information including resource information (or medium occupation) corresponds with the RBG size.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal and Kim in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 29: Gaal and Kim disclose non-transitory processor-readable storage medium of claim 28. Gaal and Kim do not explicitly disclose wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP.
However Wang discloses wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP (see at least Fig. 5.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal and Kim in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 30: Gaal and Kim disclose non-transitory processor-readable storage medium of claim 24. Gaal and Kim do not explicitly disclose wherein the medium occupation is received by the UE using information indicated by a bitmap and received by the UE on a UE specific channel, wherein at least one bit in the bitmap represents one or more RBGs, and wherein there is an implicit mapping between the RBG size and a configured bandwidth part (BWP).
However Wang discloses wherein the medium occupation is received by the UE using information indicated by a bitmap and received by the UE on a UE specific channel, wherein at least one bit in the bitmap represents one or more RBGs, and wherein there is an implicit mapping between the RBG size and a configured bandwidth part (BWP) see at least paragraphs [0094], [0143]-[0145], and Fig. 4, resources (or medium occupation) are allocate to UE as indicated in a bitmap and the first bit in the bitmap represents the first RBG, the second bit represents the second RBG, and so on. Mapping between RBG size and BWP (or BP subset) are shown on Fig. 4).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal and Kim in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
Claims 10-11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US2016/0100407, Gaal hereinafter) in view of Kim et al. (US2021/0307068, Kim hereinafter) and further in view of Wang et al. (US2019/0140807, Wang hereinafter) and further in view of Bae et al. (US2015/0333944, Bae hereinafter).

As to claim 10: Gaal, Kim and Wang disclose the apparatus of claim 9. Gaal, Kim and Wang does not explicitly disclose further comprising means for receiving an additional guard band around an occupied medium corresponding to the medium occupation.
However Bae discloses means for receiving an additional guard band around an occupied medium corresponding to the medium occupation (see at least paragraph [0010], guard bands are reserved in band edges.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Bae, into the 
As to claim 11: Gaal, Kim and Wang disclose the apparatus of claim 10. Gaal, Kim and Wang does not explicitly disclose wherein the guard band is assigned around the occupied medium to avoid adjacent channel leakage-power if the occupied medium is not fully occupied.
However Bae discloses wherein the guard band is assigned around the occupied medium to avoid adjacent channel leakage-power if the occupied medium is not fully occupied (see at least paragraph [0011], Adjacent Channel Leakage Ratio.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Bae, into the invention of Gaal, Kim and Wang in order to reduce adjacent channel interference (see Bae, paragraphs [0010]).
As to claim 25: Gaal, Kim and Wang disclose the non-transitory processor-readable storage medium of claim 24. Gaal, Kim and Wang does not explicitly disclose wherein the operations further comprise receiving an additional guard band around an occupied medium corresponding to the medium occupation.
However Bae discloses wherein the operations further comprise receiving an additional guard band around an occupied medium corresponding to the medium occupation (see at least paragraph [0010], guard bands are reserved in band edges.).

As to claim 26: Gaal, Kim and Wang disclose the non-transitory processor-readable storage medium of claim 25. Gaal, Kim and Wang does not explicitly disclose wherein the guard band is assigned around the occupied medium to avoid adjacent channel leakage-power if the occupied medium is not fully occupied.
However Bae discloses wherein the guard band is assigned around the occupied medium to avoid adjacent channel leakage-power if the occupied medium is not fully occupied (see at least paragraph [0011], Adjacent Channel Leakage Ratio.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Bae, into the invention of Gaal, Kim and Wang in order to reduce adjacent channel interference (see Bae, paragraphs [0010]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOOLI et al. (US 20200287671) discloses BLOCK-IFDMA Multiplexing Scheme with Flexible Payload.
JIA et al. (US 20200196289) discloses Data Transmission Method, Network Device, and Terminal Device.
TIIROLA et al. (US 20200169368) discloses B-IFDMA Configuration for Unlicensed Band Operation.
BERGGREN et al. (US 20190036656) discloses Transmitting Device, Receiving Device and Methods Thereof.
Yerramalli et al. (US 20170289993) discloses Techniques for Configuring Uplink Control Channel Transmissions in a Shared Radio Frequency Spectrum Band.
Papasakellariou, Aris (US 20170273056) discloses Scheduling Uplink Transmissions.
SUN et al. (US 20160135172) discloses Band Occupancy Techniques for Transmissions in Unlicensed Spectrum.
Malladi et al. (US 20160036578) discloses Transmission of Uplink Control Channels over an Unlicensed Radio Frequency Spectrum Band.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464